41 A.3d 853 (2012)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Emily Joy GROSS, Respondent.
No. 588 MAL 2011
Supreme Court of Pennsylvania.
April 3, 2012.

ORDER
PER CURIAM.
AND NOW, this 3rd day of April, 2012, the Petition for Allowance of Appeal is GRANTED. The issue is:
In a criminal case where the court had jurisdiction and the Rules of Criminal Procedure and case law specifically permit venue, did not the trial court and superior court grossly depart from the accepted and usual course of judicial proceedings in dismissing a criminal case for improper venue, especially where the Rules of Criminal Procedure make no provision for dismissal vis-à-vis venue and there is no case law or other authority to support the relief granted?